RECEIVED IN
                                                                    COURT OF CRIMINAL APPEALS
                                    NO.03-13-00066-CR                     JUL 08 2015

ORIGINAL                                                                Abe!Acosta,Clerk
                    IN   THE    COURT OF     CRIMINAL     APPEALS

                               OF   THE   STATE   OF   TEXAS




        MAURICE SAMUEL ARRINGTON                                    APPELLANT

        Vs.


        THE STATE OF TEXAS                                          APPELLEE


                                                                               FILED
              APPELLANT'S PETITION FOR DISCRETIONARY REVl'oiURT 0F CRIMINAL APPEALS
                                                               ;           JUL 10 2015
                                                                         Abel Acosta, Clerk
   TO THE HONORABLE COURT OF         CRIMINAL APPEALS:

        COMES NOW: Maurice Samuel Arrington, Appellant in the above

   styled cause, and respectfully urges this Court to grant

   discretionary review of the above named cause.



                    STATEMENT REGARDING ORAL ARGUMENT

        Appellant request oral argument to clarify any judgments
   made in the determination of the above styled and numbered case.



                           STATEMENT OF THE            CASE

        December 8, 2011, and affidavit was filed by detective Carl

   Pergande, with magistrate Bill          Cooke. A Search and Arrest warrant

   was issued December 8, 2011. December 9, 2011, the search warrant

   was executed. Appellant was arrested approximately 6 to 8 blocks
away form premises after leaving residence. Appellant went to
trial and received a 35 year sentence from the judge after being
found guilty by a jury.
                                NO.   03-13-00066-CR




                    IN THE COURT OF CRIMINAL APPEALS

                         OF TEXAS AT AUSTIN, TEXAS



     MAURICE    SAMUEL    ARRINGTON                                       APPELLANT

     Vs.


     THE   STATE   OF   TEXAS                                             APPELLEE




               FROM THE THIRD DISTRICT COURT OF                  APPEALS

                                 AT AUSTIN,      TEXAS    ..

                                CAUSE   NUMBER    69198




                    PETITION      FOR   DISCRETIONARY          REVIEW




                                                          APPELLANT,          PRO-SE
                                                          MAURICE SAMUEL ARRINGTON
                                                          TDCJ-CID No.1833454
                                                          Ramsey One Unit
                                                          1100    FM    655
ORAL ARGUMENT REQUESTED                                   Rosharon,       Texas 77583
                                 NO.03-13-00066-CR




      MAURICE   SAMUEL     ARRINGTON

      Vs.

      THE   STATE   OF   TEXAS




                     IN THE COURT OF    CRIMINAL     APPEALS

                           OF TEXAS AT AUSTIN,     TEXAS



      The undersigned Appellant certifies that the following
listed persons have an interest in the outcome of this case,                  this

listing is made so that the judges of this Court may evaluate

possible disqualification or recusal.



1. MAURICE SAMUEL ARRINGTON - APPELLANT

2. DUANE GRAEFF - ATTORNEY AT PRE-TRIAL FOR DEFENDANT
3. JON JON DURMITT - ATTORNEY AT TRIAL FOR DEFENDANT
4. HONORABLE MARTHA JANE     TRUDO - PRE-TRIAL COURT JUDGE
5. HONORABLE FANCY JEZEK - TRIAL COURT JUDGE
6. MICHEAL WALDMAN - ATTORNEY FOR THE STATE
7. CLERENCE TERRY CLARK - ATTORNEY FOR THE STATE

8. HONORABLE HENRY LOUIS GARZA - DISTRICT ATTORNEY FOR THE STATE (APPEAL)
9. BOB DOYLE - ATTORNEY FOR THE STATE (APPEAL)


                                                   Maurice Samuel Arrington
                                                   TDCJ-CID No.1833454
                                                   1100 FM 655
                                                   Rosharon, Texas 77583
                                                     TABLE       OF    CONTENTS




1.    Bailey          v.    US.    133 S. Ct. 1031

2.    Crim.       Law § 46.3

3.    Crim.       Law       § 46.4

4.    II.    v.       Gates. 462 U.S.    at    239

5.    Lary       v.    State.          15 S.W.3d 581

6.    Lowery          v.    State.          843 S.W.2d 136

7.    Moran       v.       State,       213 S.W.3d 917

8.    Rhode       Island          v.    Innis.             446 U.S. 291

9.    Serrano v.             State.             123 S.W.3d 63

10.   State       v.       Duarte,          389 S.W.3d 399

11.   Stone       v.       State,       17 S.W.3d 348

12.   Strickland             v.    Washington,                   466 U.S. 668

13.   Tex.       C.C.P.       art.          38.23

14. Tex. R.            Evid. 609(c)2

15. Tex. R.            Evid. 609(B)

16.   US    v.    Blackburn,                9 F.3d 353
ISSUE NUMBER ONE:     (A) INEFFECTIVE ASSISTANCE OF COUNSEL



                                  SUMMARY    OF   ISSUE

     Before the execution of the search warrant December 9, 2011,

Appellant was observed by officers entering premises to be

searched then leave. Approximately 5 to 7 blocks away from

premises, officers conducted a stop of Appellant at gun point,

handcuffed Appellant, and placed Appellant in the back seat of a

police car. Approximately 15 to 20 minutes later detective

Pergande questioned Appellant about multiple addresses without

reading Mi randa warnings. A search team was then dispatched and

assembled to conduct a search of the premises.



                                   REVIEW OF      ISSUE

     A person may     not       be detained incident to the execution of a

search warrant unless the person is within the immediate vicinity

of the premises to be searched.              Bailey v. U.S. , 133 S. Ct. 1031;

Detentions   incident      to   the   execution      of   a   search    warrant    are

reasonable   under   the    Fourth       Amendment    because     the    limited

intrusion on personal           liberty is out weighed by the special                    law

enforcement interest at [133 S. Ct. 1043] stake.         Once an

individual   has left the immediate vicinity of a premises to be

searched, however, detention [must] be justified by some other

rationale.   Supreme Court         §19

     Secondly, suspects must be informed of their Fifth Amendment

rights once they are in custody. Any statement made by a suspect

in custody before he/she is aprised of these rights will be

                                            -1-
inadmissible. These rights must be presented to the suspect due

to the fact that the U.S.           Supreme Court has       held that being

interrogated while in custody is an inherently coercive

situation.      In Texas [must] be informed of their Miranda Warnings,

Bailey Tex.      C.C.P. Art.38.23.      Interrogation is referred to as

questioning initiated by law enforcement officers - either direct

questioning or its functional           equivalent. The term interrogation

refers not only to express questioning,               but also to any words or

actions on part of police (other than those normally attendant to

arrest and custody), e.g., "(routine booking questions") that

police should reasonably expect to elicit an incriminating

response.      Rhode Island   v♦    Inni s, 446 U.S. 291, Moran v. State,

213 S.W.3d 917,      C.C.P.   art.    38.21.



                                      ARGUMENT

       Appellant argues that attorney Jon             Jon McDurmitt was

ineffective for not filing a motion to suppress evidence of

alleged statements given to detective by Appellant due to an

illegal      arrest, the failure or detective to aprise Appellant of

his Miranda right, [and] the lack of evidence of the alleged

statements since statements were not recorded or video taped.

Legally, the statements were not admissible in Court, and were

harmful      to Appellant since there was no evidence of the

statements and Appellant couldn't even remember if he had even

made   the    statements.   The    admission   of   these   statements

uncontested by attorney harmed Appellant's credibility in trial,

and violated Fifth Amendment Constitutional                 right of Appellant.
ISSUE NUMBER ONE:     (B)   INEFFECTIVE ASSISTANCE OF COUNSEL



                             SUMMARY    OF   ISSUE

       Upon viewing the affidavit for         the search warrant it is

noticed by Appellant that the affidavit for the search warrant

contained limited information involving Appellant.           In the

affidavit,    the information contained        is:
       (1) Detectives Credentials
       (2) Name and Address of Appellant
       (3) Statement from un-named informer
       (4) Officers belief
       (5) Background check of Appellant
       (6) Description of Appellant's parked vehicle



                              REVIEW OF      ISSUE

       In Serrano v. State, 123 S.W.3d 53, the Court of Appeals of

Texas,   Austin,   reversed and remanded this case because the

affidavit    contained   insufficient    evidence.

       Serrano is very similar to Appellant's case. Granted, there

was no motion ever filed by Appellant's court appointed attorney

to   suppress the evidence due to       lack of evidence.

       In Appellant's case alike Serrano, and Lowery v. State, 843
S.W.2d 136, the affidavit alleges, there was a reliable informer,

The affiant relied heavily upon         an unidentified confidential

informant, in which the affidavit states the informer merely

states "Appellant is in possession of cocaine and is selling

cocaine." A mere conclusory statement gives the magistrate

virtually no basis at all for making a judgment regarding

probable cause. [I]ts actions cannot be a mere ratification of
the bare conclusions of others. Gates, 462 U.S. at 239, 103
S. Ct. 2317.




                                             ARGUMENT

        Appellant's attorney Jon Jon McDurmitt,                      should have

immediately attacked the sufficiency of the affidavit by filing a

motion to suppress the evidence obtained from it, due to the lack

of evidence presented on the face of the affidavit.                           Stri ckland

This was a costly error by defense attorney on Appellant's

behalf.    The    issuance      and    the    execution   of   the   search    warrant

stemming from the affidavit which did not contain probable cause

was a violation of Appellant's Fourth Amendment Constitutional

right to be free from unreasonable searches and seizures.

        What Appellant is arguing is; there was no substantial                           basis

for crediting the informant's hearsay statement. Officers failed

to corroborate the informant's tip except to confirm Appellant's

parked vehicle, which was consistent with innocent activity. The

affidavit does not state the statement was                      against penal

interest, nor repeated by other informants. There was no accurate

prediction of future behavior. This tip was alleged to be a first

hand observation,         but    it contained no particular level                of detail

regarding Appellant's premises or his criminal                        activity.    State

v.   Duarte,     389 S.W.3d 399.

        It was defense counsel's duty to pay attention to this and

file motion to suppress the evidence due to lack of probable

cause. By not doing so counsel                 denied Appellant the opportunity

of a possible dismissal               of the charges due to an unreasonable
search and seizure which violated Appellant's Fourth Amendment

Constitutional   right.     Furthermore, by counsel    not objecting to

the validity of the affidavit the issue was not preserved for

appeal   only leaving Appellant an open door under ineffective

assistance.   Stri ckland




ISSUE NUMBER ONE: (C) INEFFECTIVE ASSISTANCE OF COUNSEL



                              SUMMARY    OF   ISSUE

     Appellant's court appointed Jon Jon McDurmitt, failed to

file motions to disclose informant(s) and for exculpatory

evidence during pre-trial, and also upon Appellant's previous

filing of these motions, failed to follow through with them.          Also

upon Court's denial    to disclose the identity of the informants,

Appellant's attorney failed to motion the Court to perform an

in-camera review or motion the Court to dismiss the charges upon

denial   of disclosure,     and    in-camera review.



                                  REVIEW OF   ISSUE

     If it appears from the evidence... that an informer may be

able to give testimony necessary to a fair determination of a

material   issue... on guilt or innocence in a criminal        case, and

the public entity invokes the privilege, the Court shall give the

public entity an opportunity to show in camera facts relevant to

determining whether the informer can in fact supply that

testimony if the Court finds that there is reasonable [15 S.W.3d
584] probability that the informer can give the testimony, and
the public entity elects not to disclose the informers identity,

the Court... [shall], on motion of the defendant, and may, on the
Courts own motion, dismiss the charges as to which the testimony

would relate. Tex. R.      Evid. 508(c)2, Larv v. State. 15 S.W.3d
581.


       The Sixth Amendment right to counsel exists, and is needed,

in order to protect the fundamental right to a fair trial, since

access to counsels skill     and knowledge is necessary to accord

defendant's the ample opportunity to meet the case of the

prosecution to which they are entitled. Crim.          Law § 46.3, Right

to Counsel. A fair trial is one in which evidence subject to

adversarial testing is presented to an impartial tribune for

resolution of issues defined in advance of the proceeding. Tri al

§ 1 - Fair Trial. The right to counsel is the right to effective

assistance of   counsel.   Crim.    Law § 46.4   counsel-effectiveness.

Counsel   can deprive a defendant the right to effective assistance

of counsel simply by failing to render adequate assistance. Crim.

Law § 46.4.   "see"   Strickland v.    Washington.   466 U.S. 668




                                   ARGUMENT

       Appellant argues that attorney Jon Jon McDurmitt was

ineffective for (1) not filing a motion to disclose informant(s) ,

(2) Not following up on Appellant's previous motion to disclose

informant(s). Upon Court's denial of the motion to disclose

informant(s), attorney should have moved the Court to perform an
in-camera review to determine if disclosing the informer was


                                      -6-
necessary for a fair determination at trial,              and    if trial   court

refused; motion the court to dismiss charges against Appellant

from which the informer testimony would relate.                 Furthermore, the

trial    court may argue that it was not necessary to disclose the

informer because the court would not be using testimony from the

informer to aide in procuring a conviction.              That would be false

due to the fact that the members of the jury were given copies of

the affidavit      in support of the search warrant with the

allegations of the informer to the affiant that Appellant "Is in

possession of cocaine,        is selling cocaine and that informer was

in the residence with" Appellant. That alone [is] testimony.

Testimony from an unidentified person, whose identity was

unavailable to the Appellant prior to, or during trial                 in order

for Appellant to prepare a defense.            Trial   counsel   for Appellant

should have objected and        asked the Court then in trial          to declare

a mistrial    due to the fact that the informers testimony had                been

elicited to the jury and defense had no way to cross examine the

witness that was        undisclosed by the Court.




ISSUE NUMBER ONE: (D) INEFFECTIVE ASSISTANCE OF COUNSEL



                               SUMMARY   OF   ISSUE

        Counsel   was   ineffective for eliciting testimony regarding

prior aggravated Battery Conviction that could not have been

mentioned    otherwise.
                              REVIEW   OF    ISSUE

     In Stone v. State,      17 S.W.3d 348 2000 Tex.App.      Lexis 2496.

Appellant's conviction was      reversed and case remanded,         because

record showed ineffective assistance of counsel.           Court held,

under facts of case,      counsel's decision to elicit testimony

regarding prior murder conviction could bot be considered

reasonable trial      strategy, so counsel's performance was deficient

representation that fell      below objective standard of

reasonableness.

     Texas Rule of Evidence 609(b)           states that evidence of a

prior conviction may not be used for the purpose of attacking the

credibility of a witness if more than ten years has elapsed since

the date of    the conviction unless        the court determined,    in the

interests of justice, that the probative value of the conviction

supported by specific facts and circumstances substantially

outweighs its prejudicial      effects.

     It is common practice for a defense attorney to elicit from

his own client evidence regarding a prior' conviction when counsel

knows or reasonably believes that if he does           not bring it up

first, the State will.      The belief is that getting the issue out

first will    "pull   the sting" from the      impact of its coming from

the State.    However,   in this case,      the State could not have

introduced evidence of Appellant's prior conviction.           The Court

would have been required to make that ruling under the applicable

law 609(b).



                                 ARGUMENT
        Appellant is arguing that counsel's performance was

deficient    because      there was          no   need       for   him to elicit       the

testimony regarding the prior aggravated battery on a police

officer from him, and in doing so diminished Appellant's

credibility. Appellant contends that while it is a common trial

tactic, when a defendant who has                     been earlier convicted of a

felony is going to testify, to admit to his prior conviction

before the    State      hammers    him with            it    on   cross   examination.      Such

reasoning does not apply here in that the State could not have

used the: conviction to impeach his credibility, because the

conviction was      too remote          in    time      under Texas        Rule   of   Evidence

609(b) (vernon Supp.2000). However, evidence of a conviction is

not admissible      under this rule               if the       date of conviction or          the

release of the witness from confinement is more than 10 years

earlier, whichever is the later date in which, Appellant was

released from confinement in May of 2001 and trial                                was commenced

at the end months of 2012, well over eleven years.




ISSUE    NUMBER   TWO:   ABUSE     OF    DISCRETION




                                   SUMMARY        OF     ISSUE

        Appellant filed motions               in order to obtain the               identity of

the informant(s) involved in Appellant's case in order to in

trial    interrogate to establish the credibility, the truthfulness

and the accuracy of the informer(s) allegation. The Court denied

Appellant's motion without requiring the public entity to perform


                                                  -9-
an in camera review to determine rather the informer(s) identity

was necessary to the fair determination of guilt/innocence.



                              REVIEW OF    ISSUE

        Tex. R. Evid. 508(a) of the rule establishes the privilege

and Tex. R. Evid. 508(c) provides three exceptions to the

privilege.      Relevant here is the sound exception which reads:      If

it appears from the evidence that an informer may be able to give

testimony necessary to a fair determination of a material         issue

on guilt or innocence in a criminal         case, and the entity invokes

the privilege, the court shall      give the public entity en

opportunity to shovv in camera facts relevant to determining

whether the informer can,      in fact, supply that testimony.    If the

court finds that there is a reasonable probability that the

informer can      give the testimony, and the public entity elects not

to disclose the informers identity, the court shall         on motion of

the defendant, and may,      on the court's own motion, dismiss the

charges as to which the testimony would relate.

        Whenever it is shown that an informant was      an eyewitness to

an alleged offense then certainly that informant can         in fact   give

testimony necessary to a fair determination of the         issues of

guilt or innocence. Lary v. State, 15 S.W.3d 581, 2000 Tex.App.

Lexis    1811

        This rule created a four step process for resolving

prosecution claims of privilege for informers; namely, (1) the
evidence must show that the      informer may be able to give

necessary evidence, (2) the prosecutor must invoke the privilege,

                                    -10-
(3) the trial court must permit the prosecution to show in camera
whether the witness can give testimony, and (4) if the court

determines the informer can give testimony, and the prosecution
does not disclose their identity, the charge must be dismissed.


                             ARGUMENT

      The withholding of the name of the informant and the failure

of the trial court to make a determination that the informant's

testimony was not necessary for a fair determination of the

identity issue deprived Appellant of the opportunity to hear the
informant's testimony and deprived him the opportunity to cross
examine the witness. See Lary, supra. That is true because if the

evidence is not legally sufficient, Appellant is entitled to an
aqui ttal .

      Appellant contends, trial court erred in not holding an in
camera review after denying Appellant's motion to disclose

informants. In doing so the court denied Appellant a fair trial.
Informant was a eye witness to criminal activity, gave a
statement to police about criminal activity and was in a

residence during criminal activity. Furthermore, the information

given to police by informant assisted police to procure a search
warrant in which drugs were found and Appellant was arrested, and
charged. This is a reversible error as it is volative to

Appellant's fourteenth Amendment Constitutional Rights to be
confronted by witnesses against him.

     Furthermore trial court erred in allowing the written

testimony of the Informant into the hands of the jury upon not

                                -11-
disclosing the informer. The members of the jury were given

copies of the affidavit in support of the search warrant which

states the   Informant told affient that      he/she was     in the

residence with Appellant and that Appellant "is in possession of

cocaine and is selling cocaine". This is considered testimony.

Rather it is written or spoken by the Detective or the Informant,

The jury sees it as information from [another] witness. A witness

who's testimony was underhandedly [used] in the trial proceeding
by the prosecution by simply not mentioning the statement of the

Informant , but by giving the jury a legal document to read of

the Informants al1egations ,and denying Appellant the right to

cross examine the allegations.



ISSUE NUMBER THREE:   Appellant contends that his conviction was

based on perjured testimony given by detective Pergande who

played a major roll as a state's witness. This perjured testimony

prejudiced Appellant as it gave the jury an untruthful visual of

the events that may or may not have taken place which caused

Appellant's trial   to be unfair.



                 CONTRADICTING     STATEMENTS   FOUND   IN

                           TRIAL    TRANSCRIPTS

A. Volume 6, p.42, line(s) 19-25, p.43 line(s) 1-5

B. Volume 7, p.20, line(s) 19-22

     Originally in volume 6 Pergande states he got the keys from

Wilburn at the initial traffic stop. In volume 7 Pergande's story

changes. At the initial traffic stop the keys were confiscated,



                                    •12 -..
and Appellant did not have [any] keys. So the only way for

Pergande to leave the       initial   traffic stop, and then come back

to   inform Wilburn   he   would   also be    under arrest would   be   if   he

used Wilburn's keys to unlock the door.

A. Volume 6, p.39 line(s) 14-19

B. volume 7, p.14 line(s) 13-25

      Once Pergande realizes the [possibility] that the defense

may have radio transmissions, his story changes as to alerting of

TRU/SWAT members. These are two completely different stories

which in no way could be misstatement showing that Pergande was

trying to cover something up.

A. Volume 6, p.36, line(s) 6-14

B. Volume 6, p.39 line(s) 14-19

      First Pergande states he "didn't see Maurice Arrington on

the particular date". (Referring to December 8, 2011) Then his

story changes to say he did see Appellant with two females enter

the apartment for a short period of time. Pergande already stated

he had not see Appellant on December 5, or 6, of 2011.              December

7, 2011   is the day Pergande alleged to have gotten Appellant's

address and statement from the confidential            informant, where as

Pergande stated he then drove past the apartment and he "did see

a red SUV type vehicle parked outside". This said in (affidavit

for search warrant), where as there was no mention of this

alleged observation, of two females December 8, 2011.              Pergande

stated he did not see Appellant that day so they waited until the

nest day and he had another detective from his office conducting

surveillance. The only time Appellant was mentioned being seen

                                       -13-
December 9, 2011 was by detective Mallow who notified Pergande
that Appellant was with another [male] carrying groceries to the
apartment.

A. Volume 6, p.43, line(s) 4-5

B. Volume 6, p.100, line(s) 5-10

     Statements inconsistent as to when Pergande arrived to the
execution of the search warrant.

A. Volume 6, p.37, line(s) 17-24

B. Volume 7, p.48, line(s) 7-12

C. Volume 6, p.93, line(s) 3-11

     Detective Pergande is right about the small window of
opportunity driving by a 12-15 foot space (which is actually more
accurate at 10-12 foot space) would give him to look in. With
detective Mallow stating Pergande told him he saw Appellant
[walking up the stairs], in such a small window of space not
wanting to be noticed, there was no wy to watch Appellant go all
the way up the stairs to the end of the balcony [and] watch
Appellant unlock the door.

     The Court of Appeals will not permit a conviction based on
testimony tainted by perjury. U.S. v. Blackburn. 9 F.3d 353
     To obtain reversal on grounds that government relied on
perjured testimony, defendant must show that (1) contested
statements were actually false, (2) that there were material and

(3) that the government knew they were false.
     (1). The contested statements are all contradicted by the
detective's own words. The trial transcripts prove an array of
inconsistent statements and allegations made by the detective.

                                  14.
There is no guarantee that any of the statements are true, but

there [is] a guarantee that at least one of the statements in

each   of the   above contested   statements was   made with    a reckless

disregard for the truth.

       (2). The detective was the only [physical] witness the

prosecution had to depend on to point the finger at Appellant. No

other officer could testify to Appellant doing any wrong.            All of

the 0\ther officers were only witnesses as to the evidence aquired

at the execution of the warrant. And Appellant has not seen any

evidence that other officers did anything but their

job. Detective Pergande, being the only [physical] witness

against Appellant told multiple conflicting stories in order to

either cover up his own wrong doings, or to inflame the jury

against Appellant to secure a conviction. The perjured testimony

was material    because the testimony of an officer is perceived by

the jury to be evidence and evidence tells a story which in this

situation can incarcerate a person or set them free.

       (3). The government/State knew that the statements were

untrue. (1) Police/Detectives are state employees therefore, they

are a part of the state and       if the officer is giving false

testimony, being part of the state, then the state knows. (2) A

prosecutor holding trial     knows when his only witnesses story

changes, and being an officer of the state himself,            it should be

his [duty] to correct the issues and not push for a conviction

knowing his evidence is tainted.




                                           IS
                         CERTIFICATE   OF   SERVICE




     I here by certify that on July 6, 2015, a true and correct

copy of the Appellant's P.D.R was mailed to the attorney for the

State by U.S First Class Mail       addressed to Henry Garza, District

Attorney,   P.O.   BOX 540   Belton, Texas 76513-0540




                                                 r^OL       ^
                                                Maurice Samuel Arrington
                                                Appellant Pro-Se


     I, Maurice Samuel Arrington, TDCJ No.1833454,          being

presently incarcerated in the Ramsey One unit of the Texas

Department of Criminal       Justice - Institutional    Division, in

Brazoria County, Texas, verify and declare under penalty of

perjury that the foregoing statements are true and correct.



     Executed in this the 6th day of July 2015.




                                               Maurice S. Arrington
                                               TDCJ-CID   No.1833454
      TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-13-00066-CR




                             Maurice Samuel Arrington, Appellant




                                  The State of Texas, Appellee



      FROM THE DISTRICT COURT OF BELL COUNTY, 426TH JUDICIAL DISTRICT
            NO. 69198, HONORABLE FANCY H. JEZEK, JUDGE PRESIDING




                            MEMORANDUM                  OPINION




               A jury found appellant Maurice Samuel Arrington guilty of possession with intent

to deliver a controlled substance weighing four grams or more but less than 200 grams. Punishment

was assessed at thirty-five years in the institutional division of the Texas Department of Criminal

Justice. We will affirm the judgment.

               Appellant's court-appointed appellate attorney has filed a motion to withdraw

supported by a brief concluding that the appeal is frivolous and without merit. The brief meets

the requirements of Anders v. California by presenting a professional evaluation of the record

demonstrating why there are no arguable grounds on the merits to be advanced. See 386 U.S. 738,

744 (1967); Garner v. State, 300 S.W.3d763,766 (Tex. Crim. App. 2009); see also Penson v. Ohio,

488 U.S. 75 (1988). Appellant himself filed a pro se brief raising fourteen issues containingan array
of complaints including errors in admitting and excluding evidence, prosecutorial misconduct,

ineffective assistance of counsel, and judicial bias.

               We have reviewed the record, including the appellate briefs filed by counsel and

appellant pro se. We agree with counsel that the record presents no arguably meritorious grounds

for review and that the appeal is frivolous. See Anders, 386 U.S. at 744; Garner, 300 S.W.3d at 766;

Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).

               Appellant's counsel's motion to withdraw is granted. The judgment of conviction

is affirmed. See Tex. R. App. P. 43.2(b).




                                               Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Puryear and Pemberton

Affirmed


Filed: March 5,2015

Do Not Publish